Name: Commission Regulation (EEC) No 273/91 of 1 February 1991 amending Commission Regulation (EEC) No 3447/90 on special conditions for the granting of private storage aid for sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: agricultural structures and production;  animal product;  distributive trades
 Date Published: nan

 No L 28/28 Official Journal of the European Communities 2. 2. 91 COMMISSION REGULATION (EEC) No 273/91 of 1 February 1991 amending Commission Regulation (EEC) No 3447/90 on special conditions for the granting of private storage aid for sheepmeat and goatmeat 'Article 3b The minimum quantity for each removal is fixed at four tonnes expressed as bone-in meat per store and per contractor. However, where the quantity left in a store is less than this quantity, one further withdrawal operation of the remaining quantity or part thereof shall be permitted. Where the withdrawal conditions referred to in the prece ­ ding subparagraph are not complied with :  the amount of aid for the quantity withdrawn shall be calculated in accordance with Article 6 (3) of Commission Regulation (EEC) No 3446/90 (*), and  15 % of the security referred to in Article 4 shall be declared forfeit in respect of the quantity with ­ drawn. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 3447/90 (3) of 28 November 1990 lays down special conditions for the granting of private storage aid for sheepmeat and goat ­ meat whereas it is appropriate to determine the minimum quantity to be destocked ; whereas the provisions of this Regulation should therefore be completed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Article 1 The following Article 3b is inserted in Regulation (EEC) No 3447/90 : 0 OJ No L 333, 30 . 11 . 1990, p . 39 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289 , 7. 10 . 1989, p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 23 . 3) OJ No L 333, 30 . 11 . 1990, p. 46.